Citation Nr: 0638361	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  00-03 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an initial rating higher than 20 percent 
for a low back disorder.

3.  Entitlement to an initial rating higher than 10 percent 
for a right (major) shoulder disorder, status post 
dislocation.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W. T. Snyder, Counsel

INTRODUCTION

The veteran had active service from April 1977 to July 1999.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 1999 rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In his February 2000 substantive appeal (VA Form 9), the 
veteran requested a hearing at the RO before a Member of the 
Board (Veterans Law Judge (VLJ)), and hearings were twice 
scheduled - initially in May 2001 and more recently in 
August 2006.  But he failed to appear for both hearings and 
did not request to again have his hearing rescheduled.  There 
also is no indication he did not receive the letters 
notifying him of the date, time, and location of those 
hearings.  Thus, his hearing request is deemed withdrawn.  
See 38 C.F.R. § 20.704(d) (2006).

The Board is remanding the claim for an initial rating higher 
than 20 percent for the low back disorder to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  VA will notify the 
veteran if further action is required on his part concerning 
this claim.  The Board will decide his other claims 
concerning his headaches and right shoulder disorder.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The medical evidence of record does not show a headache 
disorder was caused or made chronically worse by the 
veteran's active military service.

3.  The veteran complains of pain and stiffness in the 
anterior aspect of his right shoulder, and catching.  There 
are objective clinical indications of crepitus, including on 
movement of this upper extremity, but range of motion is 
normal in all spheres, and there is no evidence of 
impingement or dislocation.


CONCLUSIONS OF LAW

1.  A headache disorder was not incurred in or aggravated by 
active service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107(b) (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309(a), 3.655(b) (2006).

2.  The requirements are not met for an initial rating higher 
than 10 percent for the right (major) shoulder disorder, 
status post dislocation.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 and Supp. 2006); 38 C.F.R. §§ 3.655(b), 4.1, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's 
duties to notify and assist the veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  The veteran's claims were 
received and initially adjudicated prior to the enactment of 
the VCAA, but since they are still pending the VCAA is 
nonetheless applicable.  See 66 Fed. Reg. 45,629 (August 29, 
2001); VA O.G.C. Prec. Op. No. 7-2003 (November 19, 2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  To the extent possible, 
the notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of the notice are not 
prejudicial to the claimant.  Id.  See also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, in June 2003, July 2003, and December 2003 
letters the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate the 
claims for service connection and an increased rating, as 
well as what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of and to submit any 
further evidence that was relevant to the claims.  Neither of 
those letters included information on how disability ratings 
or effective dates are determined, but this is 
inconsequential - and therefore at most harmless error - 
because the Board is denying the claim for service connection 
for headaches, so the downstream disability rating and 
effective date elements of this claim are moot.  And 
similarly, since the Board is denying the claim for a higher 
disability rating for the right shoulder disorder, the 
downstream effective date issue is moot concerning 
this claim.  See Dingess, supra.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, and VA outpatient treatment records.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.

A couple of other points worth mentioning.  As already 
indicated, the VCAA did not exist when the RO initially 
adjudicated the claims in December 1999.  So it was both a 
legal and practical impossibility to provide VCAA notice 
prior to that initial adjudication.  And in these situations, 
the Court has clarified that VA need only ensure the veteran 
receives or has since received content-complying VCAA notice 
such that he is not predjudiced.  See Pelegrini, 18 Vet. App. 
at 120.  And for the reasons specified, this already has 
occurred.

Also bear in mind the initial adjudication in December 1999 
was not entirely unfavorable since the RO granted service 
connection for the right shoulder disorder - which, at that 
particular time, was the determinative issue concerning this 
claim.  The Dingess Court held that a grant of service 
connection necessarily satisfies the § 5103 notice 
requirement because there is nothing else to be proven.

Note also the RO provided three VCAA notice letters, after 
which the veteran had the opportunity to submit or request 
that additional evidence be obtained.  And there is no 
indication that additional relevant evidence is outstanding.  
So the Board will proceed to adjudicate the merits of the 
claims.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).



Analysis

Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disability was incurred in service.  
38 C.F.R. § 3.303(d).  Further, where a veteran served 
continuously for 90 days or more during a period of war, or 
during peacetime service after December 31, 1946, and an 
organic disease of the nervous system becomes manifest to a 
degree of at least 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§  3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  



The veteran claims entitlement to service connection for 
headaches on the basis of having been struck on the head with 
a blunt object while in the military.  He asserted in his 
notice of disagreement (NOD) that he experienced pains in his 
head while in service, after that incident, and that an 
examination revealed a growth the size of a pea, after which 
he experienced serious headaches.

The service medical records reflect no documentation of the 
symptoms he claims.  In November 1978, he presented with a 
complaint that his wife had struck him in the head, and that 
he had experienced a loss of hearing as a result.  Objective 
physical examination revealed excessive wax build-up, which 
could not be irrigated secondary to tenderness.  In October 
1983, he complained of pain behind his eyes, which the 
examiner assessed as sinus congestion.  He presented in June 
1997 with complaints of ocular pain and photophobia.  After 
examination, the diagnosis was viral conjunctivitis.

Although the veteran's formal claim placed the date of his 
blunt trauma to the head in 1994, his July 1999 Report Of 
Medical History reflects that he noted the injury to have 
occurred in 1997, and said it involved loss of consciousness.  
The examiner noted the injury was treated with four sutures.  
There is a December 1998 entry in the service medical records 
to the effect that the veteran was a no-show for a 
neurological follow-up for loss of consciousness.  That 
follow-up, however, was scheduled because of his complaints 
of atypical chest pain and shortness of breath.  The Report 
Of Medical Examination for Retirement reflects that the 
examiner assessed the veteran's head and neurological system 
as normal.  He was deemed fit for separation and retirement.

All of the veteran's VA examinations in November 1999 
revealed normal neurological findings.  The November 1999 
brain and spinal cord examination report reflects that he 
denied any headache or seizure disorder or visual 
difficulties.  Physical examination revealed no abnormal 
findings.



The Board is mindful of the veteran's representative's June 
2001 assertion that the RO did not have all of the veteran's 
service medical records for consideration in deciding this 
claim, especially his in-patient clinical records.  But the 
Board finds no evidentiary support for this assertion.  The 
1982 clinical report for treatment of the veteran's phlebitis 
is associated with the service medical records.  The Board 
notes the absence of any entries related to visits to sick 
call prior to 1978, but the medical records do reflect his 
1980 examination for re-enlistment at the end of his initial 
term of active service.  His January 1980 Report Of Medical 
History only contains a notation of a history of sea 
sickness, and the examiner noted that a review of that 
history revealed no disqualifying conditions.  The January 
1980 Report Of Medical Examination for Re-enlistment reflects 
that the examiner noted only color blindness and a scar on 
the right eyebrow.  The veteran's head and neurological 
system were assessed as normal, and the examiner certified 
him as fit for re-enlistment.

The most fundamental requirement in establishing entitlement 
to service connection is that the veteran have proof (i.e., a 
medical diagnosis) of the condition claimed.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. §§ 1110 (formerly § 310), 1131.  
In the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) 
(also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes) and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); 
Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("[P]ain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.").

The evidence of record only reflects complaints of headaches 
and, even then, only associated with unrelated acute and 
transitory conditions such as an upper respiratory infection 
and eye infection.  In addition to the absence of any 
evidence of a diagnosed headache disorder in the service 
medical records, the VA examinations revealed no abnormal 
findings.  Further, the veteran denied any headache 
symptomatology.  The VA outpatient records associated with 
the claims file contain no evidence of a headache or other 
neurological disorder within one year of the veteran's 
retirement from the military.  Moreover, VA outpatient 
records reflect that, during his initial screening for VA 
care, he related his history that he was diagnosed with a 
growth or mass during his active service.  His VA care 
provider scheduled a CT scan of the head.  The July 2000 
report indicates the scan revealed no evidence of a mass, 
infarct, or other acute finding.

Other records show the veteran failed to report for 
examinations scheduled in June 2003 during the appeal period, 
and the Board's decision is, therefore, based on the evidence 
of record.  See 38 C.F.R. § 3.655(b) (2006).  Thus, the Board 
is constrained to find that the preponderance of the evidence 
is against the veteran's claim.  38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (2006).

In reaching the conclusions above the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is inapplicable in this 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  But in Fenderson v. West, 12 Vet. App. 119 (1999), 
it was held that the rule from Francisco does not apply 
where, as here, the appellant has expressed dissatisfaction 
with the assignment of an initial rating following an initial 
award of service connection.  In these situations, separate 
ratings can be assigned for separate periods of time based on 
the facts found - a practice known as 'staged' ratings.  
Fenderson, 12 Vet. App. at 125-26.

The veteran dislocated his right shoulder while in the 
military.  The November 1999 VA examination report shows he 
related that history, and that since the injury he had 
experienced pain and stiffness in the anterior aspect of this 
shoulder.  He also complained of his shoulder catching twice 
daily.  He said that he had problems lifting his arm above 
the shoulder level or carrying weight on the shoulder.  
Objective physical examination revealed crepitus, including 
on movement, which was felt under the palm.  The examiner 
noted normal range of motion in all spheres, and there was no 
evidence of impingement sign.  X-rays were negative; there 
was a grossly normal right shoulder.  There was no evidence 
of fracture or dislocation or any soft tissue calcifications 
to suggest calcific tendonitis.  The acromioclavicular joints 
appeared unremarkable.  The examiner diagnosed status post 
dislocation of the right shoulder, with pain and crepitation 
on movement.

The December 1999 RO decision at issue assigned an initial 10 
percent rating for this disability under Diagnostic Code 5203 
for impairment of the clavicle or scapula.  See 38 C.F.R. 
§ 4.71a.  Under DC 5203, a 10 percent rating is warranted for 
malunion of the clavicle or scapula. Where there is nonunion 
of the clavicle or scapula, a 10 percent rating is warranted 
if it is without loose movement, and a 20 percent rating is 
assignable where there is loose movement.  Id.  A dislocation 
of the clavicle or scapula would warrant a 20 percent 
disability rating.  Id.  The evaluations allowable under 
Diagnostic Code 5203 apply whether the disability is of the 
major or minor joint.

As discussed, the only pathology noted by the examiner was 
crepitus on movement.  The examiner specifically found no 
evidence of impingement or limitation of motion.  Thus, the 
competent medical evidence shows the veteran's primary 
functional loss is due to pain, though the examiner did not 
note any pain on range of motion testing.  In any event, the 
veteran's right shoulder disability did not show sufficient 
functional impairment to warrant a rating higher than 10 
percent based on the results of that 1999 examination.  An X-
ray was negative, revealing no evidence of a current 
dislocation, and neither did the examiner note one on 
examination.  38 C.F.R. §§ 4.3, 4.7.

Although the veteran asserted in his notice of disagreement 
(NOD) that his right shoulder disorder merits a higher 
rating, the medical evidence of record does not support this.  
He failed to report for examinations scheduled for June 2003, 
which perhaps may have provided more favorable objective 
clinical findings.  When a claimant fails to report for an 
examination scheduled in conjunction with any original claim, 
the claim shall be rated on the evidence of record.  
38 C.F.R. § 3.655(b) (2006).  Thus, the Board is constrained 
to find that the veteran's right shoulder disorder more 
nearly approximates a 10 percent evaluation, and that it has 
manifested at that level throughout the entire appeal period, 
so his rating may not be "staged."  See Fenderson, 12 Vet. 
App. at 125-26.

Since, for these reasons and bases, the preponderance of the 
evidence is against the claim, there is no reasonable doubt 
to resolve in the veteran's favor.  38 U.S.C.A. § 5107; 
38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

There also is nothing in the record distinguishing this case 
from those of numerous other veteran's who are subject to the 
schedular rating criteria for the same disability.  Thus, the 
Board finds that the currently assigned 10 percent schedular 
rating has already adequately addressed, as far as can 
practicably be determined, the average impairment of earning 
capacity due to the veteran's service-connected right 
shoulder condition.  See 38 C.F.R. § 4.1.  In addition, there 
is no evidence revealing frequent periods of hospitalization.  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for service connection for a headache disorder is 
denied.

The claim for an initial rating higher than 10 percent for a 
right (major) shoulder disorder, status post dislocation, 
also is denied.




REMAND

The November 1999 VA examination report reflects that X-rays 
of the veteran's back showed mild degenerative joint disease 
(arthritis) at L5.  And a July 2000 MRI showed degenerative 
disc disease at L4-L5.  The December 1999 RO decision 
in question assigned an initial 20 percent rating under 
Diagnostic Codes 5010-5292 for traumatic arthritis and 
limitation of motion.  See 38 C.F.R. § 4.27 (A hyphenated 
code is used when a rating under one diagnostic code requires 
the use of an additional diagnostic code to identify the 
basis for the evaluation).

The rating criteria for spinal disorders have been changed 
twice since receiving the veteran's claim in August 1999.  
The change that was effective as of September 23, 2002 only 
impacted Diagnostic Code 5293 for intervertebral disc 
syndrome (IVDS).  Under the revised criteria intervertebral 
disc disease is rated on the basis of incapacitating 
episodes, defined as a period of acute signs and symptoms 
requiring bed rest prescribed by a physician, or on the basis 
of its chronic neurologic and orthopedic manifestations.  
38 C.F.R. § 4.71a, Diagnostic Code 5293, Notes 1 & 2 
(September 23, 2002).

The rating criteria were again revised as of September 26, 
2003.  In addition to the changes in the way spine pathology 
is rated, the current criteria provide specific standards for 
spine range of motion, see 38 C.F.R. § 4.71a, Plate V (2006), 
and changed the Diagnostic Codes designation as well.  See 
Diagnostic Codes 5235-5243 (2006).  The criteria for rating 
intervertebral disc disease were not changed, but the 
Diagnostic Code was redesignated as 5243.  A General Formula 
for Rating Diseases and Injuries of the Spine (General 
Formula) was adopted for rating all back disabilities other 
than intervertebral disc disease.



When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran may be entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to him.  New rating criteria, however, may 
be applied only prospectively from the effective date of the 
change, unless the regulatory change specifically permits 
retroactive application.  38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114; VA O.G.C. Prec. Op. No. 7-2003 (Nov. 19, 2003); VA 
O.G.C. Prec. Op. No. 3-2000 (April 10, 2000).

The March 2004 supplemental statement of the case (SSOC) 
contains no indication the RO informed the veteran of the two 
changes in the rating criteria or that his low back disorder 
was considered under all applicable standards - both former 
and revised.  The Board may not consider his claim under the 
revised criteria in the absence of evidence that he has been 
apprised of their content.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Thus, this claim must be remanded to the RO.

Further, in light of the fact that the most current 
examination of record was in 1999, some seven years ago, 
albeit because of the veteran's failure to report, the RO 
(AMC) should inquire if he will be willing to report for 
another examination to obtain a medical opinion concerning 
the current severity of his disability.  If so, an evaluation 
should be scheduled.  See Caffrey v. Derwinski, 6 Vet. App. 
377 (1994).

Since the Board has determined that a medical examination is 
necessary in this case, the veteran is hereby informed that 
38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  This regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  


At (b) it is provided that when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

Accordingly, the low back claim is REMANDED for the following 
development and consideration:

1.  Ensure the veteran has received content-
complying VCAA notice concerning his claim 
for a higher initial rating for his low back 
disorder - including to satisfy the 
requirements of Dingess.

2.  If he indicates a willingness to 
report, schedule the veteran for orthopedic 
and neurological examinations to assess the 
current severity of his low back disorder.  
Have the designated examiner(s) review his 
claims file for his pertinent medical 
history.

Aside from assessing the range of motion in 
the right shoulder (including specifying 
normal range of motion), the examiner is 
requested to specifically address the 
extent, if any, of additional functional 
loss due to pain/painful motion, weakness 
or premature fatigability, incoordination, 
limited or excess movement, etc., including 
at times when the veteran's symptoms are 
most prevalent, such as during flare-ups or 
prolonged use.  And if possible, these 
findings should be portrayed in terms of 
degrees of additional loss of motion.



3.  Then readjudicate the claim in light of 
the additional evidence obtained.  If the 
claim is not granted to the veteran's 
satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to respond to it.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.  He has the 
right to submit additional evidence and argument concerning 
the claim the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



		
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


